Citation Nr: 0100429	
Decision Date: 01/08/01    Archive Date: 01/17/01	

DOCKET NO.  89-44 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
cholecystectomy.

2.  Entitlement to service connection for an irritable bowel 
syndrome.

3.  Entitlement to service connection for a gastrointestinal 
disorder.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a respiratory 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse  


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel  


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  He was placed on the temporary disability retirement 
list (TDRL) until he was medically retired in March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded for additional development in May 1991, 
June 1994, and January 1997.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for an equitable 
disposition on the appeal has been obtained by the RO.  

2.  The most probative competent medical evidence 
disassociates the veteran's current hypertension and 
respiratory disorder with his active service or his service 
connected disabilities.  

3.  Current findings regarding the residuals of a 
cholecystectomy, and irritable bowel syndrome, and a 
gastrointestinal disorder cannot be disassociated with the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  Neither hypertension nor a respiratory disorder were 
incurred in or aggravated by the veteran's service or by his 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  Resolving the benefit of the doubt in the veteran's 
favor, the residuals of a cholecystectomy, an irritable bowel 
syndrome, and a gastrointestinal disorder were caused by the 
veteran's active service or his service connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records document that, after the shell 
fragment wounds were incurred, the veteran was provided an 
exploratory laparotomy that revealed a small laceration of 
the left kidney and a left retroperitoneal hematoma that was 
drained.  The gastrointestinal tract was intact and the 
genitourinary tract was normal.  On one occasion, the 
veteran's urine was noted to be blood-tinged.  

The veteran retains multiple shell fragments in the abdominal 
cavity.  The veteran was seen in a service medical facility 
in July 1973 and complained of gastrointestinal difficulty.  
In September 1973, he reported two occasions of coughing up 
blood and said he had received a diagnosis of a spasmodic 
stomach.  A general physical examination was entirely within 
normal limits except for some deep abdominal tenderness.  An 
upper GI series was interpreted as being negative.  

The service medical records demonstrate that during the week 
following the veteran's initial shell fragment wound 
injuries, blood pressure readings were 160/110, 140/70, 
150/90, and 150/80.  When he was hospitalized in December 
1969, blood pressure was 124/84.  The service medical records 
do not document that either of the veteran's lungs was 
damaged as a result of shell fragment wounds received during 
service.  After he was transferred from Vietnam to the United 
States, he was admitted to a service medical facility at Fort 
Hood, Texas in September 1971.  A May 1972 record entry 
provides a history of the veteran's injuries received in 
Vietnam and includes reference to "an unknown type of injury 
to the right lung which has cleared."  The physical 
examination for separation from service noted that the lungs 
and chest were normal.  Service physical examinations 
conducted for the veteran's continued status on TDRL in 1973 
and 1975 contain no complaints, findings or history of 
treatment for a lung injury or respiratory disorder, nor is 
such injury or disorder noted for many years after service.  

There was no diagnosis of essential hypertension or high 
blood pressure during service or for many years thereafter 
until high blood pressure was reported in the mid-1980's.

The veteran has received provisional diagnoses of Crohn's 
disease, irritable bowel syndrome, chronic pancreatitis, 
proctitis, mild post-inflammatory changes, spontaneous 
gastroesophageal reflux, and colitis for which he has been 
provided various medications with varying relief.  However, 
numerous diagnostic studies have failed to result in any 
clear finding or diagnosis of a specific disorder of the 
gastrointestinal system or bowel.  An air contrast barium 
enema from January 1987 was interpreted as essentially 
normal, although metallic foreign bodies within the abdomen 
were identified.  A February 1989 barium enema resulted in an 
impression of possible post-inflammatory sigmoid changes 
(with no focal lesion).  An upper GI series resulted in the 
impression of spontaneous gastroesophageal reflux and 
possible pancreatitis.  Fluorographic and radiographic 
examination of the small bowel in September 1989 were 
interpreted as normal.  A flexible sigmoidoscopy from October 
1989 resulted in findings of irregular, diffuse areas of 
patchy mild hyperemia and a superficial erosion-like lesion 
at 20 centimeters.  A CT scan of the abdomen from December 
1989 was interpreted as normal, and X-ray studies of the 
abdomen resulted in an impression of no evidence of acute 
pathological change.  An abdominal ultrasound from July 1990 
was interpreted as showing no significant abnormality.  A 
July 1990 biopsy of the rectum resulted in a diagnostic 
impression of chronic, nonspecific, superficial proctitis 
(minimal).  A biopsy of the terminal ileum was interpreted as 
showing no significant abnormal changes.  A biopsy of the 
cecum resulted in the diagnostic impression of chronic, 
nonspecific superficial colitis, minimal to slight.  A biopsy 
of the distal esophagus resulted in findings of no 
significant abnormal histological features.   A November 1990 
examination report from a service medical facility resulted 
in an assessment of irritable bowel syndrome and chronic 
pancreatitis.

Records of the veteran's admission to a VA Medical Center  
(VAMC) in March 1987 note the veteran's history of diarrhea 
alternating with constipation and the discovery of 
cholelithiasis (gallstones) by sonogram in December 1986 with 
common bile duct difficult to visualize and past history of 
multiple testing.  He was believed to have an irritable bowel 
syndrome and provided medication without relief.  An upper 
endoscopy disclosed a normal esophagus, stomach and duodenum.  
He subsequently underwent a surgical cholecystectomy lysis of 
adhesions.  No twisted looseness of the bowel and a normal 
pancreas, spleen, colon, stomach and kidneys was found.  The 
veteran had a normal postoperative course and an abdominal 
exam was benign.  There is no evidence on file showing the 
etiological origin of gallstones or any indication that the 
resulting cholecystectomy or its residuals, if any, are 
attributable to any of the veteran's shell fragment wounds. 

Pulmonary function studies conducted at a service medical 
facility in August 1989 resulted in a notation of moderate to 
severe obstructive ventilatory deficit, although lung volumes 
were essentially normal, ruling out significant restrictive 
deficit.  That report also noted a lengthy history of 
cigarette smoking.  Treatment records from the same facility 
from one month later note severe intermittent left anterior 
chest pain caused by any type of movement, including 
breathing.  The episodes were noted to have started three 
years previously and frequency was recorded as six to seven 
times annually.  Also noted was a three or four year history 
of shortness of breath.  That same month, the veteran was 
examined by a service doctor after his pulmonary function 
testing and found to have moderate to severe obstruction.  He 
was provided a trial of Albuterol inhaler, which the veteran 
reported markedly improved his breathing.  The impression 
from the examination in September 1989 was obstructive lung 
disease, reactive airway versus chronic obstructive pulmonary 
disease versus "cardiac asthma."  

In September 1989, records of the veteran's treatment at a 
service medical facility indicated that he had high blood 
pressure related to renal trauma.  However, no significant 
kidney trauma or any renal or kidney disability has ever been 
clinically demonstrated.  In October 1995, a VA examination 
(which included a review of the veteran's extensive claims 
folder) resulted in the opinion that hypertension was not the 
direct result of the minor laceration of the veteran's left 
kidney in 1969.

In September 1991, the veteran underwent a thoracic epidural 
block with excellent results on reduction of the upper chest 
wall pain.  He indicated that he was able to breathe better 
and that his pulmonary function improved markedly after the 
block, approaching normal. 

In June 1994, the Board remanded these issues for additional 
development, including the request for a gastrointestinal 
examination to determine the nature of the veteran's 
gastrointestinal problems and whether such problems were 
related to service.  The resulting VA examination report in 
October 1995 indicated that the veteran's gastrointestinal 
symptoms had been attributed in the past to gastroesophageal 
reflux, colitis and proctitis.  This VA physician agreed with 
the September 1995 report of a private physician that the 
chronic abdominal pain was likely the result of shrapnel 
injuries followed by significant adhesions that were noted at 
the time of his cholecystectomy.  The RO subsequently granted 
service connection for adhesions of the abdominal muscles 
with an assigned evaluation of 30 percent.  

The June 1994 Board remand sought a cardiological examination 
with an opinion as to whether the onset of hypertension 
occurred during service or if it was related to the inservice 
renal trauma.  It was not clear whether the subsequent 
October 1995 VA examination was conducted by a cardiologist 
and that examination only answered the inquiry regarding the 
possible relationship between hypertension and the remote 
minor laceration of the left kidney.  That examination report 
failed to provide an opinion as to whether hypertension had 
its onset during service or whether it resulted from any 
other service-connected disability.  The representative, 
during a hearing at the RO argued that hypertension was 
related to service-connected post-traumatic stress disorder 
(PTSD) and/or extensive pain and nerve damage which resulted 
from the veteran service-connected shell fragment wounds, 
although no competent medical evidence has been provided 
supporting this assertion as it applies to the facts of this 
case.  A cardiological examination to determine the most 
probable etiological origin for hypertension was found to be 
necessary.  

A VA chest X-ray from October 1995 was interpreted as 
demonstrating no particular abnormality of the lungs.  A 
metallic foreign body in the posterior soft tissues at the 
level of the diaphragms was identified. 

In January 1997, the Board remanded this case to the RO for 
additional development.  In August 1997, the RO inquired of 
the veteran as to whether he was filing a claim seeking 
service connection for his use of tobacco during military 
service.  In a response that month, the veteran specifically 
indicated that he was not filing a tobacco-related claim with 
the VA. 

In March 1997, the RO, at the Board's request, requested the 
veteran to furnish the specific names, complete addresses, 
and approximate dates of treatment for all health care 
providers (VA and private) who may possess additional records 
pertinent to his treatment.  The veteran did not specifically 
respond to this request for information.  

Additional medical records were obtained by the RO in order 
to assist the veteran in the development of his claims.  An 
upper GI tract study revealed that the veteran's stomach was 
of normal size and configuration.  There were no abnormal 
focal persistent collections of barium seen within the 
stomach.  The evaluation indicated a normal upper GI system.  
A July 1990 study of the veteran's small intestines was also 
found to be normal.  A March 1997 radiologic consultation 
indicated hypermotility of the small bowel.  Otherwise, the 
small bowel was normal.  In a March 1997 pulmonary function 
test, the appearance of the flow volume loop confirmed the 
presence of restrictive pulmonary mechanics.  The etiology of 
this disability was not indicated.  

In January 1997, the Board requested the RO to forward this 
case to the physician who had examined the veteran at the 
Dallas, VAMC in October 1995 to conduct a thorough review of 
the claims folder in an attempt to identify whether the 
veteran has a gastrointestinal disorder and other 
disabilities.  In order to both expedite this claim and to 
minimize the number of VA evaluations that would have to be 
performed, the RO had the veteran evaluated by the physician 
who had evaluated him in October 1995.  In September 1997, 
the examiner noted the detailed reports he had submitted 
regarding the veteran's disabilities.  A detailed review of 
the claims folder and the veteran's medical history is noted.  
A history of the veteran's conditions is also cited.  

Regarding the veteran's hypertension, the examiner stated, in 
pertinent part, that the etiology of this disability was 
unknown.  The examiner could conclude that the medical 
records indicate that the hypertension did not have its 
outset in service.  The examiner stated that he saw no 
relationship between the veteran's hypertension and his 
service-connected conditions.  The examiner also concluded 
that the veteran had a probable restricted obstructive lung 
condition secondary to his many years of cigarette smoking.  
The examiner concluded that the medical records do not 
indicate a significant lung injury due to the shrapnel wound 
in Vietnam in 1969.  

Regarding the veteran's chronic gastrointestinal complaints, 
the examiner noted that the veteran had numerous 
gastrointestinal evaluations and various diagnoses have been 
made.  It was indicated that the only "significant" 
gastrointestinal disability at this time regarded symptoms of 
gastroesophageal reflux and intermittent diarrhea and 
constipation.  In the opinion of the examiner, this condition 
was probably due to irritable bowel syndrome with probable 
abdominal adhesions that were diagnosed at the time of the 
cholecystectomy in 1987.  The veteran is currently service 
connected for shell fragment wounds with a renal laceration 
and a laparotomy.  The veteran  is also service-connected for 
adhesions of the abdominal muscles.  

In August 2000, the RO issued a supplemental statement of the 
case.  In a reply that month, the veteran specifically denied 
that he was filing a claim for gallbladder problems.  The 
veteran noted wounds to his left flank, back, spine, stomach, 
left kidney, left lung and intestines.  The veteran also 
noted that he had been wounded on a number of times in 1969.  
He indicated that there was shrapnel still in his lungs.  He 
also indicated that numerous X-rays had clearly revealed 
shrapnel still in his abdomen.  Regarding his claimed 
hypertension disability, he indicated that he did not think 
that a person with extensive muscle, nerve, tendon and organ 
damage would not have hypertension.  Regarding his lung 
disorder, he appears to contend that this condition may be 
due to shrapnel in his left lung or exposure to Agent Orange.  

The veteran's representative prepared written argument in 
September and December 2000.  

II.  Claims Assistance and the Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that the VA has fulfilled the 
duty to assist the veteran in the development of his claims 
under both the new and old criteria.  The RO has made an 
extensive effort to obtain medical records cited in support 
of the veteran's claims.  There is no indication of the 
existence of other Federal Government records that would 
substantiate these claims.  Neither the veteran nor his 
representative has cited to any other medical information 
that the RO has not obtained.  Accordingly, the Board finds 
that the VA has fulfilled its duty to assist the veteran in 
obtaining all medical records and all other records that 
could substantiate these claims.  

The Board finds that the recent evaluation of the veteran 
meets the requirements of the Board's remand of January 1997 
as well as the mandate of the recent legislation to provide 
an examination or a medical opinion in a compensation claim.  
The VA medical opinion of September 1997, in substance, meets 
the requirements of the Board's remand.  The Board further 
concludes the VA evaluations, when considered as a whole, 
address the critical factors that must be addressed in this 
case:  The etiology of the veteran's disabilities.  The RO 
has advised the veteran and his representative of the 
evidence necessary to support his claims, the evidence 
available, and the results of the efforts to obtain records.  
As there is no indication of outstanding evidence that could 
substantiate these claims or the need for further examination 
or opinion, the Board finds that the RO has gone beyond the 
mandates of the Veterans Claims Assistance Act of 2000.  
Accordingly, the Board may proceed with the adjudication of 
these claims without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

III.  Entitlement to Service Connection for Hypertension
and a Respiratory Disorder

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 C.F.R. § 3.303(b) (2000); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

With regard to the veteran's claim of service connection for 
a respiratory disorder, the veteran contends that this 
disability is the result of his service-connected shrapnel 
wounds.  It is also contended that his hypertension is the 
result of his service-connected disabilities.  A disability 
that is proximately due to the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.303(a) (2000).  However, the preponderance of the 
evidence does not support the contention that the current 
hypertension or respiratory disorders can be reasonably 
associated with either the veteran's active service or his 
service-connected disabilities.  

With regard to the theories that the respiratory disorder is 
the result of his shrapnel wounds or that his hypertension is 
the result of multiple service-connected disabilities, the 
Board must note that the veteran is not competent to provide 
probative medical opinions as to matters requiring expertise 
derived by specialized knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Simply stated, the veteran does not have the medical 
expertise to associate his respiratory disorder to a shrapnel 
injury.  While the Board has no doubt that the veteran 
sincerely believes that his respiratory disorder is a result 
of his shrapnel wounds, the medical evidence of record, 
including, but not limited to, the medical opinion provided 
in September 1997, simply does not support this belief.  

In the September 1997 medical opinion, the physician 
concluded that the veteran's probable restrictive obstructive 
lung condition was secondary to his many years of cigarette 
smoking and abdominal obesity.  This opinion was founded upon 
a comprehensive evaluation and review of the record and thus 
is entitled to great probative weight.  None of the other 
evidence of record begins to equal this opinion in weight 
either individually or collectively.  A review of the service 
medical records does not indicate a significant lung injury 
due to shrapnel wounds in Vietnam in 1969.  Even if the 
veteran did have shrapnel wounds in or near his lung during 
his active service, the competent medical evidence of record 
does not support the conclusion that the shrapnel wounds are 
the cause of the current respiratory disorder.  While the 
veteran may believe that the medical evidence supports his 
claim, the Board must find that the preponderance of 
evidence, including the September 1997 medical opinion, does 
not support this contention.  

The undersigned must note that the Board has reviewed his 
records in detail.  Based on a review of these records, the 
Board finds no medical opinion that supports the veteran's 
contention that his respiratory disorder is due to his 
shrapnel wounds suffered in service.  The veteran himself is 
simply not qualified to associate his current lung disorder 
with wounds which occurred over 30 years ago.  

With regard to the contention that his hypertension is the 
result of his service-connected disabilities, once again, no 
health care provider has supported the veteran's theory 
regarding this issue with an opinion entitled to significant 
probative weight.  Though a September 1989 treatment record 
notes high blood pressure related to renal trauma, this 
opinion is not founded upon a comprehensive review of the 
record and a rational.  The Board finds the September 1997 
opinion is entitled to great probative weight for the same 
reasons noted above: it is grounded in a full examination of 
the record and support by a rational.  This opinion does not 
support the view that extensive muscle, nerve, tendon, and 
organ damage are causally linked to the development of 
hypertension.  The examiner specifically found no 
relationship between the hypertension and his service-
connected conditions.  Once again, the veteran has provided 
only a theory that medical evidence does not support.  
Accordingly, the Board finds the preponderance of the 
evidence does not support this claim.  

In August 2000, the veteran contended that his respiratory 
disorder may be the result of Agent Orange.  The RO has not 
specifically noted this recently raised issue.  Nevertheless, 
the Board has considered this possibility.  If the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma,  Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2000).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307 (2000).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  The veteran's current respiratory disorder is not 
listed within 38 C.F.R. § 3.309(e).  The U.S. Court of 
Appeals for Veterans Claims (Court) has pointed out that the 
use of the word "and" in both the statutory and regulatory 
provisions mandates that the presumption of exposure only 
applies to those who both (1) served in Vietnam and (2) 
developed a specified disease.  McCartt v. West, 12 Vet. App. 
164 (1999).  The veteran has not developed any of these 
specified diseases.  

The veteran's lay medical assertion that his respiratory 
disorder is the result of exposure to Agent Orange or his 
shrapnel wounds has no probative weight.  On the issue of 
medical causation, the Court has been clear.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  On the issue of 
medical causation, "lay hypothesizing, particularly the 
absence of any supporting medical authority, serves no 
constructive purpose" and cannot be considered by the Board. 
Id. 

The Board must point out that even under the Veterans Claims 
Assistance Act, there is no obligation under the duty to 
assist for VA to provide a medical diagnosis of a claimed 
disability simply upon the request of a claimant.  Nor does 
the Veterans Claims Assistance Act mandate that VA must 
provide medical evidence to refute a lay claim of the 
existence of a disability.  In this case, there is no 
competent evidence of record showing the existence of the 
disabilities covered by the presumption, nor is there 
competent medical evidence linking any other respiratory 
disability to alleged Agent Orange exposure.  There is no 
reasonable possibility that further development would 
substantiate the claim because the only proffer as to the 
existence of a respiratory disability related to herbicide 
exposure is the lay assertion.


IV.  Entitlement to Service Connection for the
Residuals of a Cholecystectomy, an Irritable Bowel Syndrome, 
and a Gastrointestinal Disorder

Regarding the claims of service connection for the residuals 
of a cholecystectomy, an irritable bowel syndrome, and a 
gastrointestinal disorder, the Board has reviewed the medical 
opinion of September 1997.  In this opinion, it is noted that 
the veteran has had numerous gastrointestinal evaluations and 
various diagnoses have been made.  It was noted that the 
veteran's current symptoms were probably due to irritable 
bowel syndrome with probable abdominal adhesions that were 
diagnosed at the time of his cholecystectomy in 1987.  The 
veteran is currently service connected for adhesions of the 
abdominal muscles, currently evaluated as 30 percent 
disabling.  The veteran is also service connected for shell 
fragment wounds with a renal laceration and laparotomy.  

In this case, the evaluator of September 1997 appears to be 
associating the veteran's current gastrointestinal disorder 
with a service-connected condition.  Based on these results 
and the current service-connected disabilities, the Board is 
mindful of the benefit of the doubt doctrine.  This provides 
that where there is an approximate balance of evidence for 
and against a claim, the veteran will be given the benefit of 
the doubt.  In this case, the medical opinion of September 
1997, rather than refuting the veteran's claim, supports the 
conclusion that the current gastrointestinal disorders may be 
the result of his service-connected disabilities.  

In light of the veteran's service-connected disabilities and 
for the reasons cited above, the Board finds this opinion is 
entitled to great probative weight.  While the evidence does 
not support the contention that his hypertension or 
respiratory disorders are the result of his active service or 
his service connected disabilities, the Board finds it 
difficult not to associate the residuals of a 
cholecystectomy, the irritable bowel syndrome, or any 
gastrointestinal disorder to the service-connected 
conditions.  In this regard, it is important to note that the 
sole issue before this time is whether these disabilities can 
be reasonably associated with the veteran's active service.  
The nature and extent of these disorders (if any) is not 
before the Board at this time.  In this case, the record is 
fairly balanced for and against the claim as to whether these 
three disabilities are related to the veteran's service-
connected disorders.  The veteran is entitled to the benefit 
of the doubt in such circumstances.  38 U.S.C.A. § 5107 (West 
1991).  Accordingly, service connection for the residuals of 
a cholecystectomy, an irritable bowel syndrome, and a 
gastrointestinal disorder are granted.  



ORDER

Entitlement to service connection for the residuals of a 
cholecystectomy is granted.  

Entitlement to service connection for an irritable bowel 
syndrome is granted.  

Entitlement to service connection for a gastrointestinal 
disorder is granted.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a respiratory disorder 
is denied.  


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals







